 



Exhibit 10.12
FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT
     THIS FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Agreement”) is
entered into this 11th day of May, 2007, by and between ALSIUS CORPORATION., a
California corporation (“Borrower”), and MERRILL LYNCH CAPITAL, a division of
Merrill Lynch Business Financial Services Inc., individually as a Lender, and as
Administrative Agent (“Administrative Agent”).
Recitals
     A. Administrative Agent and Borrower have entered into that certain Credit
and Security Agreement dated as of February 22, 2007 (as the same may from time
to time be amended, modified, supplemented or restated, the “Credit Agreement”).
Administrative Agent has extended credit to Borrower for the purposes permitted
in the Credit Agreement.
     B. Borrower has requested that Administrative Agent amend the Credit
Agreement to (i) increase the amount that can be borrowed under the Term Loan,
and (ii) make certain other revisions to the Loan Agreement as more fully set
forth herein.
     C. Administrative Agent has agreed to so amend certain provisions of the
Credit Agreement, but only to the extent, in accordance with the terms, subject
to the conditions and in reliance upon the representations and warranties set
forth below.
Agreement
     Now, Therefore, in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
     1. Definitions. Capitalized terms used but not defined in this Agreement,
including its preamble and recitals, shall have the meanings given to them in
the Credit Agreement.
     2. Amendments to Credit and Security Agreement.
          2.1 Section 1.1 (Certain Defined Terms).
          (a) The following term and its respective definition set forth in
Section 1.1 is amended in its entirety and replaced with the following:
     “Term Loan Commitment” means the sum of each Lender’s Term Loan Commitment
Amount, which is equal to Ten Million Dollars ($10,000,000).
          (b) The following terms and their respective definitions are hereby
added to Section 1.1:
     “Subsequent Financing” means receipt by the Principal Borrower of
Subordinated Debt from the Principal Borrower’s investors of not less than
$2,000,000,

 



--------------------------------------------------------------------------------



 



and receipt by the Administrative Agent of a Subordination Agreement duly
executed by the parties providing the Subordinated Debt and the Borrowers.
          “Tranche One Advance” has the meaning set forth in Section 2.1(a)(i).
          “Tranche Two Advance” has the meaning set forth in Section 2.1(a)(i).
          2.2 Section 2.1 (Term Loan).
          (a) Section 2.1(a)(i) of the Credit Agreement is hereby amended by
deleting it in its entirety and replacing it with the following:
          (i) Term Loan Amounts. On the terms and subject to the conditions set
forth herein, the Lenders hereby agree to make to Borrowers a term loan in an
original principal amount equal to the Term Loan Commitment (“Term Loan”). Each
Lender’s obligation to fund the Term Loan shall be limited to such Lender’s Term
Loan Commitment Percentage, and no Lender shall have any obligation to fund any
portion of any Term Loan required to be funded by any other Lender, but not so
funded. No Borrower shall have any right to reborrow any portion of the Term
Loan that is repaid or prepaid from time to time. The Term Loan shall be funded
in two (2) tranches. The initial tranche shall be advanced on the Closing Date
in an aggregate amount not to exceed Eight Million Dollars ($8,000,000) (the
“Tranche One Advance”). The second tranche shall be advanced no later than
May 11, 2007 in an aggregate amount not to exceed Two Million Dollars
($2,000,000) (the “Tranche Two Advance”). Borrowers shall deliver to
Administrative Agent a Notice of Borrowing with respect to the proposed Term
Loan advance, such Notice of Borrowing to be delivered no later than noon
(Chicago time) two (2) Business Days prior to the funding date of the applicable
Term Loan advance.
          (b) Section 2.1(a)(ii)(A) of the Credit Agreement is hereby amended by
deleting it in its entirety and replacing it with the following:
               (A) There shall become due and payable, and Borrowers shall repay
the Tranche One Advance through, scheduled payments as set forth on Schedule 2.1
attached hereto. There shall come due and payable, and Borrower shall repay the
Tranche Two Advance upon the earlier to occur of (a) the Ithaka Merger
Transaction or (b) the Subsequent Financing. Notwithstanding the above, the
outstanding principal amount of the Term Loan shall become immediately due and
payable in full on the Termination Date.
          2.3 Section 2.2 (Interest, Interest Calculations and Certain Fees).
The third sentence of Section 2.2(d) is hereby amended in its entirety and
replaced with the following:
Notwithstanding the above, the prepayment fee provided for in this
Section 2.2(d) shall not apply to or be assessed upon (i) any timely repayment
of the Tranche Two Advance

2



--------------------------------------------------------------------------------



 



made by Borrowers pursuant to Section 2.1(a)(ii)(A), or (ii) any prepayment made
by Borrowers pursuant to Section 2.1(a)(ii)(B)(i) (relating to casualty
proceeds).
          2.4 Commitment Annex. The Commitment Annex attached to the Credit
Agreement as Annex A is hereby replaced in its entirety with the Commitment
Annex attached hereto as Annex A.
          2.5 Notice of Borrowing. The Notice of Borrowing attached to the
Credit Agreement is hereby replaced in its entirety with the Notice of Borrowing
attached hereto as Exhibit D.
     3. Representations and Warranties. To induce Administrative Agent to enter
into this Agreement, Borrower hereby represents and warrants to Administrative
Agent as follows:
          3.1 Immediately after giving effect to this Agreement (a) the
representations and warranties contained in the Financing Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
          3.2 Borrower has the power and due authority to execute and deliver
this Agreement and to perform its obligations under the Credit Agreement;
          3.3 The execution and delivery by Borrower of this Agreement and the
performance by Borrower of its obligations under the Credit Agreement have been
duly authorized by all necessary action on the part of Borrower;
          3.4 The organizational documents of Borrower delivered to
Administrative Agent on the Closing Date remain true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect;
          3.5 The execution and delivery by Borrower of this Agreement and the
performance by Borrower of its obligations under the Credit Agreement do not and
will not contravene (a) any law or regulation binding on or affecting Borrower,
(b) any material contractual restriction with a Person binding on Borrower,
(c) any order, judgment or decree of any court or other governmental or public
body or authority, or subdivision thereof, binding on Borrower, or (d) the
organizational documents of Borrower;
          3.6 The execution and delivery by Borrower of this Agreement and the
performance by Borrower of its obligations under the Credit Agreement do not
require any order, consent, approval, license, authorization or validation of,
or filing, recording or registration with, or exemption by any governmental or
public body or authority, or subdivision thereof, binding on either Borrower,
except as already has been obtained or made;

3



--------------------------------------------------------------------------------



 



          3.7 This Agreement has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights; and
     4. Limitation of Amendments.
          4.1 The amendments set forth in Section 2, above are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Financing Document, or (b) otherwise
prejudice any right or remedy which Administrative Agent may now have or may
have in the future under or in connection with any Financing Document.
          4.2 This Agreement shall be construed in connection with and as part
of the Financing Documents and all terms, conditions, representations,
warranties, covenants and agreements set forth in the Financing Documents,
except as herein amended, are hereby ratified and confirmed and shall remain in
full force and effect.
     5. Counterparts. This Agreement may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
     6. Effectiveness. This Agreement shall be deemed effective upon (a) the due
execution and delivery to Administrative Agent of this Agreement by each party
hereto, (b) Borrower’s payment of a non-refundable amendment fee in an amount
equal to One Hundred Fifty Thousand Dollars ($150,000) (the “Amendment Fee”);
provided, however, that such Amendment Fee shall not constitute a “prepayment”
of the Term Loan for purposes of Section 2.2(d) of the Credit Agreement, (c)
Administrative Agent’s receipt of the Acknowledgment of Amendment and
Reaffirmation of Subordination Agreement substantially in the form attached
hereto as Schedule 1, duly executed and delivered by Borrower and each
Subordinated Creditor named therein, (d) Administrative Agent’s receipt of the
Amended and Restated Term Note substantially in the form attached hereto as
Schedule 2, duly executed and delivered by Borrower, (e) Administrative Agent’s
receipt of all necessary approvals of the shareholders and the board of
directors of the Borrowers with regard to the increase in the Term Loan amount
and the other modifications to the Credit Agreement described above,
(f) Administrative Agent’s receipt of an opinion letter from Borrowers’ counsel
restating (in light of the increase of the Term Loan amount and other
modifications of the Credit Agreement described above) the opinions rendered by
Borrowers’ counsel as of the Closing Date, and (g) payment of Bank’s legal fees
and expenses in connection with the negotiation and preparation of this
Agreement.
     7. Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be governed by and construed in accordance with the laws of
the State of Illinois.

4



--------------------------------------------------------------------------------



 



     8. Integration. This Agreement and the Financing Documents represent the
entire agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, and negotiations between the
parties about the subject matter of this Agreement, and the Financing Documents
merge into this Agreement and the Financing Documents.
[Signature page follows.]

5



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Agreement to be
duly executed and delivered as of the date first written above.

            BORROWER:


ALSIUS CORPORATION
      By:        /s/ William Worthen         Name:   William Worthen       
Title:   CEO        ADMINISTRATIVE AGENT:


MERRILL LYNCH CAPITAL, a division of
Merrill Lynch Business Financial Services Inc.,
as Administrative Agent and a Lender
      By:         /s/ Maurice Amsellem         Name:   Maurice Amsellem       
Title:   VP     

Schedule 2